Order entered March 3, 2020




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00187-CR

                         SALOMON GARCIA, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the 194th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F09-13312-M

                                       ORDER

      Salomon Garcia timely filed a pro se notice of appeal. See TEX. R. APP. P.

25.2(a)(1).

      We ORDER the trial court to conduct a hearing to determine whether

appellant is entitled to court-appointed counsel in this appeal. If the trial court finds

that appellant is entitled to court-appointed counsel, we ORDER the trial court to

appoint an attorney to represent appellant in the appeal. If the trial court finds that

appellant is not entitled to court-appointed counsel, the trial court shall determine
whether appellant will retain counsel to represent him in the appeal and, if so, the

name, State Bar number, and contact information for retained counsel.

      We ORDER the trial court to transmit a record of the hearing, including

findings of fact, any orders, and any supporting documentation, to this Court

within THIRTY DAYS of the date of this order.

      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court; Felicia Pitre, Dallas County

District Clerk; Belinda Baraka, official court reporter, 194th Judicial District

Court; Christina O’Neil, Senior Staff Attorney Criminal District Courts, and the

Dallas County District Attorney’s Office.

      We ABATE the appeal to allow the trial court to comply with the order.

The appeal will be reinstated thirty days from the date of this order or when the

findings are received, whichever is earlier.


                                               /s/   CORY L. CARLYLE
                                                     JUSTICE